                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GERALD A. GIPSON,                                  Case No. 20-cv-05861-SI
                                   8                     Petitioner,
                                                                                            JUDGMENT
                                   9                v.

                                  10     JOSEPHINE GASTELO,
                                  11                     Respondent.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          This action for writ of habeas corpus is dismissed without prejudice to petitioner filing a new

                                  15   action for writ of habeas corpus after he is resentenced and any appeal from the resentencing

                                  16   concludes.

                                  17

                                  18          IT IS SO ORDERED AND ADJUDGED.

                                  19

                                  20   Dated: May 13, 2021

                                  21                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
